Citation Nr: 1329202	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-42 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective November 9, 2007.

The Veteran initially requested a Board hearing that he 
subsequently cancelled.  

A review of the Veterans Benefits Management System (VBMS) 
reveals that there are pertinent VA psychiatric treatment 
records dating from August 2008 through March 2013.  A 
review of the Virtual VA paperless claims processing system 
reveals documents that are either duplicative of the 
evidence of record or are not pertinent to the present 
appeal.


FINDING OF FACT

PTSD is productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a PTSD rating in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
 
The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA. 
 
Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 
(2010).  Furthermore, "[t]he duty to assist is not boundless 
in its scope" and "not all medical records . . . or all 
[Social Security Administration (SSA)] disability records 
must be sought -- only those that are relevant to the 
[V]eteran's claim."  Golz, 590 F.3d at 1320-21.  Thus, 
although the Veteran indicated during the course of VA 
treatment in 2013 that he is receiving SSA retirement 
benefits in addition to working part-time, such SSA 
retirement records are not relevant to the present claim and 
do not need to be obtained. 
 
Pertinent treatment records have been obtained, to include 
recent VA Central Texas Healthcare System treatment records 
from 2008 to 2013.  In addition to the evidence discussed 
above, the Veteran's statements in support of his claim are 
also of record.  The Veteran was afforded VA examinations 
for his PTSD evaluation in June 2008 and January 2013.  
These examinations are adequate because they are based on 
consideration of the Veteran's prior medical history and 
described his PTSD disability in sufficient detail to enable 
the Board to make a fully informed evaluation of this 
disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  
 
For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  
 
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  
 
The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
 
"Staged" ratings may are appropriate for any rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 
(1999).  As discussed below, the disability has not 
significantly changed and a uniform evaluation is warranted. 
 
The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 
9411.  All psychiatric disabilities are evaluated under a 
general rating formula for mental disorders.  

Under the general rating formula, a rating of 30 percent is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent rating is warranted when the psychiatric 
disorder results in occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such an unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  
 
A total schedular rating of 100 percent is assigned when the 
condition results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
mental and personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any 
analysis should not be limited solely to whether the 
symptoms listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment. 
 
In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 
2013), the Federal Circuit stated that "a veteran may only 
qualify for a given disability rating under § 4.130 by 
demonstrating the particular symptoms associated with that 
percentage, or others of similar severity, frequency, and 
duration."  It was further noted that "§ 4.130 requires not 
only the presence of certain symptoms but also that those 
symptoms have caused occupational and social impairment in 
most of the referenced areas."  Thus, "[a]lthough the 
veteran's symptomatology is the primary consideration, the 
regulation also requires an ultimate factual conclusion as 
to the veteran's level of impairment in "most areas."  Id. 
at 118.
 
The Global Assessment of Functioning (GAF) scale reflects 
psychological, social, and occupational functioning of a 
hypothetical continuum of mental health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Throughout his appeal, the Veteran's 
GAF scores have ranged from 55 to 69.
 
According to the DSM- IV, a score of 21-30 is indicated when 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school). 
 
GAF scores between 41 and 50 reflect serious symptoms, (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning, (e.g., no friends, 
unable to keep a job).  
 
GAF scores between 51 and 60 reflect moderate symptoms, 
(that is, flat affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
contacts with peers or co- workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

A GAF score of 71 to 80 indicates symptoms that are 
transient or expectable reactions to psychosocial stressors 
but no more than slight impairment in social, occupational 
or school functioning.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).
 
An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered, but 
is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  The Board must assess the 
credibility and weigh all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Analysis

The Veteran contends that his service-connected PTSD is more 
severe than the current ratings contemplate.  Thus, the 
primary issue on this appeal is whether the overall 
impairment caused by the Veteran's PTSD more nearly 
approximate the criteria for a higher evaluation.  For the 
following reasons, the Board finds that they do not.

The Veteran was afforded a VA examination in June 2008.  The 
examiner reviewed the Veteran's history, to include his 
stressors and symptomatology, and provided a detailed report 
of his findings.  The Veteran exhibited symptoms such as 
occasional nightmares, recurrent memories, agitation, 
irritability, loss of interest in activities, and poor 
concentration.  The symptoms were said to occur constantly 
and because of them, the Veteran stated that he did not feel 
like socializing with friends, was very short-tempered with 
his wife, and no longer enjoyed activities like fishing and 
camping.  He also reported that he has trouble sleeping.  
The examiner noted that there were persistent efforts to 
avoid thoughts and feelings associated with his in-service 
stressor.  There was a persistent, markedly dimished 
interest or participation in significant activities and a 
persistent feeling of detachment or estrangement from 
others.  Due to the traumatic in-service event, the Veteran 
was noted to have problems falling or staying asleep and 
hypervigilence.  Upon mental status examination, the Veteran 
was noted to have appropriate appearance, hygiene, behavior, 
and thought processes.  Orientation, communication, memory, 
and thinking were normal.  There were no delusions, 
hallucinations, obsessional rituals, homicidal or suicidal 
ideations.  Panic attacks were absent and there was no 
suspiciousness or delusional history present.  Affect and 
mood were abnormal with disturbance of motivation and mood; 
concentration was poor.  The examiner assigned a GAF score 
of 65.

In his closing remarks, the June 2008 examiner noted that 
mentally, the Veteran does not have difficulty performing 
activities of daily living.  The Veteran's current 
psychiatric impairment was best described as psychiatric 
symptoms which cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks although generally 
the person is functioning satisfactorily with routine 
behavior, self-care and normal conversation.  The impairment 
was evidenced by the fact that the Veteran has depressed 
moods and chronic sleep impairment.  Otherwise, he had no 
difficulty understanding commands nor was he a danger to 
himself or others.  

Post-service treatment records from VA Central Texas 
Healthcare System reveal that, for the most part, the 
Veteran has exhibited no major changes in symptomatology 
from 2008 to 2013.  A social worker's evaluation in October 
2009 reveals a GAF score assignment of 55.  The Veteran was 
noted to have hypervigilence and withdrawal from others.

VA treatment records indicate that the Veteran was attending 
PTSD group therapy starting in 2009.

A December 2009 social worker's note revealed a GAF score 
assignment of 69.  The Veteran's psychiatric limitations 
were noted to be related to financial stress and difficulty 
coping with his PTSD through healthy mechanisms.  Otherwise, 
the social worker noted that the Veteran was employed, had 
an adequate social environment, and good impulse control.  

A March 2010 treatment note revealed that the Veteran liked 
to be alone or only with his wife.  He stated that life has 
been "pretty good" as he still participated in his hobbies.  
He denied having any suicidal or homicidal ideations or 
psychotic symptoms.  He was noted to have fair insight and 
judgment.  His GAF score was 65.  

Treatment records dating from November 2010 to March 2012 
consistently mark a GAF score of 60.  The Veteran had no 
thought disorders as he seemed logical and goal-directed.  
He consistently reported sleep issues and was being treated 
for it.  He reported mood changes due to medications.  

The Veteran was afforded a recent VA examination in January 
2013.  After reviewing the medical history and examining the 
Veteran, the examiner assigned a GAF score of 62.  The 
examiner noted that the Veteran experienced difficulty in 
establishing and maintaining work and social relationships, 
but he still noted that the Veteran exhibited occupational 
and social impairment that was still consistent with the 30 
percent rating criteria - occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability perform occupational tasks although 
generally functioning satisfactorily.  Anxiety, depressed 
mood, and chronic sleep impairment were also identified as 
present symptomatology.  

Furthermore, the January 2013 examiner reported that the 
Veteran has been employed part-time since 2007, and he is 
working in security, monitoring computer screens of 
activity.  If anything inappropriate is observed, he files a 
report, and he works in a room with monitors and one to 
three other people, where he can choose to interact with 
them or not.  He described his work as "boring" but "not 
stressful" and states that he is "okay with it."  He 
reported being pleased with his work schedule and getting 
"good" reviews and no disciplinary problems.  He also 
reported having benefitted from group therapy in the past, 
although he has not been attending it lately.  The Veteran 
continued to complain of irritability, sleep difficulty, 
nightmares, and difficulty concentrating.  The chronic sleep 
issues result in daytime sleepiness at work.  Although he 
noted that he is not interacting much with friends on a 
routine basis, he continues to enjoy his hobbies, e.g., 
working in his workshop.  He denied any panic attacks, 
history or mania, or psychotic symptoms.  

The examiner elaborated that the Veteran endorses 
satisfaction with his current work and appears to be 
functioning at his current job adequately based on his own 
report, particularly because he is working part time.  The 
examiner suspected that the Veteran would have more problems 
with others and increased irritability issues if he were 
working in a more stressful or demanding environment or in a 
full time capacity.  

The above evidence reflects that the Veteran has had neither 
the symptoms nor overall impairment indicated by the 
criteria for a 50 percent rating or higher throughout the 
appeal period.  There is no evidence demonstrating 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week (or any at all), difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment or abstract thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships.  In fact, the Veteran is able to secure and 
maintain his part-time employment.  He reported to have been 
performing his job well and endorsed satisfaction with it on 
most days.  There has been no disciplinary actions against 
him and he reported receiving favorable reviews.  Although 
irritability and sleep disturbances have increased over the 
course of the appeal, the record shows that such symptoms 
have not been productive of occupational and social 
impairment that is consistent with the aforementioned 50 
percent criteria.  The Veteran is still generally 
functioning satisfactorily in this arena.

Furthermore, the evidence shows that the Veteran has been 
responding well to various forms of psychiatric treatment as 
he demonstrated treatment oriented/goal-directed behavior.  
He has not shown impaired judgment or impaired thinking, nor 
has he had difficulty understanding complex commands.  It 
therefore cannot be said that the symptoms or overall level 
of impairment more nearly approximate the criteria for a 50 
percent rating or higher. 
 
Neither the GAF score nor an examiner's characterization of 
the Veteran's level of impairment is dispositive or binding 
on the Board.  See 38 C.F.R. § 4.126.  The Board notes, 
however, that the Veteran's GAF scores have ranged from 55 
(lowest) to 69 (highest).  Such GAF scores and the VA 
examiners' characterization of the overall level of 
impairment are consistent with the evidence and the Board's 
findings. 

The medical and lay evidence as well as the GAF scores 
establish that there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation).  The Veteran's own 
statements to his treating physicians throughout the 
pendency of the appeal confirm this.  The VA examiners' 
reports reflect that the Veteran has been able to secure and 
maintain gainful employment, and while irritability and 
sleep disturbances have increased, his overall occupational 
and social functioning has been affected only to the extent 
that these symptoms are present.  For the most part, the 
Veteran functions satisfactorily with his routine behavior, 
self-care, and normal conversation.  He may have depressed 
mood, anxiety, and chronic sleep impairment, but such 
symptoms are already enumerated and adequately contemplated 
by the 30 percent rating.  The Veteran's symptomatology does 
not endorse the severity and types of symptoms as outlined 
in the 50 percent criteria or higher.  Therefore, the Board 
does not find that the Veteran warrants a higher evaluation 
than 30 percent.  See Vazquez-Claudio, 713 F.3d at 117-18; 
38 C.F.R. § 4.130 (finding that an evaluation under 
38 C.F.R. § 4.130 is "symptom-driven" meaning that 
"symptomatology should be the fact-finder's primary focus 
when deciding entitlement to a given disability rating" 
under that regulation).

Moreover, based on the findings above, the medical evidence 
and the Veteran's statements even when accepted as credible 
do not establish occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood (70 percent rating 
criteria), nor do his statements establish total 
occupational and social impairment (100 rating criteria).  

In sum, the Veteran's symptoms are more characteristic of a 
disability picture that is contemplated by a 30 percent 
rating and no more.  
 
As to consideration of referral for an extraschedular 
rating, such consideration requires a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted.  
 
The discussion above reflects that the symptoms of the 
Veteran's PTSD are fully contemplated by the applicable 
rating criteria.  As shown above, the criteria include 
multiple psychiatric symptoms and encompassed the Veteran's 
psychiatric symptoms as shown in the VA examinations and VA 
treatment records.  Consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is 
thus not required and referral for consideration of an 
extraschedular rating for PTSD is not warranted.  38 C.F.R. 
§ 3.321(b)(1). 
 
For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran's PTSD most nearly approximates 
the criteria for a 30 percent rating.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for an initial rating higher than 30 percent for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 
(Fed. Cir. 2009).  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


